             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                     1:21-cv-00156-MOC-WCM

KRISTINA RENE FROST and           )
GARY ALLEN MAYS,                  )
Individually and as Personal      )
Representatives of the Estates of )
Shawna Rene Mays and              )
Tristan Allen Mays                )
                                  )                         ORDER
                  Plaintiffs,     )
v.                                )
                                  )
AMSAFE COMMERCIAL                 )
PRODUCTS, INC., AMSAFE, INC.,     )
TRANSDIGM GROUP, INC., and        )
SHIELD RESTRAINT SYSTEMS, INC. )
                                  )
                  Defendants.     )
                                  )

      This matter is before the Court on the Motion for Admission Pro Hac

Vice and Affidavit (Doc. 15) filed by Kelly Eisenlohr-Moul. The Motion

indicates that Ms. Eisenlohr-Moul, a member in good standing of the Bar of

this Court, is local counsel for Defendants and that she seeks the admission of

H. Toby Schisler, who the Motion represents as being a member in good

standing of the Bar of the State of Ohio. It further appears that the requisite

admission fee has been paid.




    Case 1:21-cv-00156-MOC-WCM Document 16 Filed 07/29/21 Page 1 of 2
      Accordingly, the Court GRANTS the Motion (Doc. 15) and ADMITS H.

Toby Schisler to practice pro hac vice before the Court in this matter while

associated with local counsel.


                                 Signed: July 29, 2021




                                       2

    Case 1:21-cv-00156-MOC-WCM Document 16 Filed 07/29/21 Page 2 of 2
